Case 2:21-cv-04954 Document 1-2 Filed 06/17/21 Page 1 of 2 Page ID #:37




       EXHIBIT 2
To:       Maria Benson[
Cc:               Case
          Reynolds, Leslie[                  Obtained
                                              Milhofer,via
                         2:21-cv-04954 Document            FO Filed 06/17/21];
                                                         1-2
                                                        John[j              ch,  Inc. Forson
                                                                                Page
                                                                               Lindsey 2 of 2 Page ID #:38]; Dodd,
Stacy
From:     Maria Benson[
Sent:     Thur 10/1/2020 7:33:43 AM (UTC-07:00)
Subject: NASS Communications: CIS 1 pager and Twitter updates
EI-ISAC Reporting Misinformation Sheet Final.pdf
8.28.20 Copy of NASS and NASED Twitter Portal List.xlsx

  Good Morning Communications Directors,

  I wanted to pass along the attached one pager on the new CIS single source mis/disinformation reporting channel I updated you
  on 9/29 (original email below).

  Twitter also asked me to let you guys know about a couple items…copy/pasted below:

  (1) State and Local Election Officials: Please join Twitter on Thursday, October 8 from 3:30 - 4:30 pm EST for a training on creative
  and effective content strategies on Twitter in advance of the U.S. Election. You will hear the latest on product updates, best
  practices, and strategy for creating engaging content! Time for Q&A will be reserved at the end. RSVP
  here: https://trainingforuselectionpartners.splashthat.com/

  (2) We are onboarding state and local election officials onto Twitter's Partner Support Portal. The Partner Support Portal is a
  dedicated way for critical stakeholders -- like you -- to flag concerns directly to Twitter. These concerns can include technical
  issues with your account and content on the platform that may violate our policies. Email PSPOnboarding@Twitter.com to
  enroll.

  If you do decide to join the PSP please cc’ me for awareness. Attached is the last list I have, which I’ve asked Twitter to cross
  reference with those they have in their files. But alas, if you’d like to just report to the new CIS reporting structure that works
  too! Up to you!

  Two last things… I bcc’d you all on the press release for the new NASS 2020 Election FAQs but just in case you didn’t see it you
  can find the FAQs here; and today begins National Cybersecurity Awareness Month and American Archives Month.

  Onward,

  Maria Benson
  Director of Communications
  National Association of Secretaries of State (NASS)
  444 N. Capitol Street NW, Suite 401 | Washington, DC 20001
  Desk: 202-624-3528| Cell:
  www.nass.org




  From: Maria Benson
  Sent: Tuesday, September 29, 2020 11:40 AM
  To: Maria Benson
  Cc: 'Reynolds' <                   ; 'John Milhofer                                               Lindsey Forson
                    ; 'Stacy Dodd' <
  Subject: NASS Communications: Several Updates


  Good Afternoon Communications Directors,

  Don’t TL;DR at me, but I have several odds and ends updates that I wanted to package together:

  NEW Single Source CIS Mis/Disinformation Reporting Email
                                                                                                                 1/1
  To help combat misinformation in elections, the EI-ISAC has teamed up with CISA, NASS, NASED, and Stanford University to
